DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.
Response to Arguments
Applicant argues that Schmidt fails to teach “doping said oxycarbide precursor composition with predetermined cations, said predetermined cations having properties which provide interaction with phases external to said environmental barrier coating, wherein said external phases comprise a calcium magnesium alumino silicate (CMAS) material.”  This is not persuasive.  Schmidt teaches that the precursor is doped with aluminum cation (i.e. claimed predetermined cation).  It is inherent that aluminum has the property of providing a desirable interaction with an external CMAS phase because aluminum is disclosed to be one of the cation which has this property (see, e.g., ¶ 0032 of applicant's specification).
Applicant argues that Tang fails to teach “doping said oxycarbide precursor composition with predetermined cations, said predetermined cations having properties which provide interaction with phases external to said environmental barrier coating, wherein said external phases comprise a calcium magnesium alumino silicate (CMAS) material.”  This is not persuasive.  Tang teaches that the precursor is doped with aluminum cation (i.e. claimed predetermined cation).  It is inherent that aluminum has the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (US 2013/0184142).
Claims 1, 2, 4-6 and 9-14:  Schmidt teaches a process of preparing a coating used to form an environmental barrier coating (Abst.; ¶¶ 0024-0026); comprising the steps of: preparing an silicon oxycarbide precursor; modifying the precursor by loading a metal cation, such as aluminum, into the precursor (¶¶ 0024-0026, 0034); and pyrolyzing the coating (¶¶ 0046-0048) to form a ceramic coating which provides protection to an underlying part from the environment (i.e. claimed environmental barrier coating) (¶¶ 0003, 0025, 0046).  Schmidt further teaches that doping with the metal cation forms a Si-O-M moiety throughout the precursor (this implicitly means that doping is uniform) (¶ 0024).
Schmidt also teaches that the predetermined cation is aluminum (¶¶ 0026, 0034).  It is inherent that aluminum has the property of providing an interaction with a companion oxide phase and an external CMAS phase because aluminum is disclosed to be one of the cation which has this property (see, e.g., ¶ 0032 of applicant’s specification).
Claims 1, 2, 4-6, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (US 2016/0332922).
Claims 1, 2, 4-6 and 9-14:  Tang teaches a process of preparing a coating used to form an environmental barrier coating on a turbine part (Abst.; ¶¶ 0030, 0036-0037) comprising the steps of: preparing an oxycarbide precursor composition; loading an aluminum metal cation species (i.e. claimed metal species and claimed predetermined cation) in said precursor (¶ 0030) and pyrolyzing the coating at 1500˚C to form an environmental barrier coating (¶¶ 0036-0037; Abst.).  Tang further teaches that the doping is uniform (see the formula for the silicon oxycarbide precursor which shows a uniform amount of the metal cation at ¶ 0030).
Tang also teaches that the predetermined cation is aluminum (¶ 0030).  It is inherent that aluminum has the property of providing an interaction with a companion oxide phase and an external CMAS phase because aluminum is disclosed to be one of the cation which has this property (see, e.g., ¶ 0032 of applicant’s specification).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in light of Stowell et al. (US 6,465,090).
Claims 15-17:  Schmidt, as discussed above, teaches all the limitations of claim 15 except Schmidt fails to teach that a protective layer is deposited on the thermal barrier layer.  Stowell teaches a process of protecting a turbine component with a thermal barrier coating (Abst.) and further teaches that a protective topcoat is applied on the thermal barrier coating to provide a barrier to erosion of the thermal barrier coating (Abst.; 4:4-11), the protective topcoat being formed of binary oxides, such as mullite, or other silicates (4:11-37).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a protective topcoat on the thermal barrier layer, as taught by Stowell, in the process of Schmidt in order to have protected the thermal barrier coating from erosion.  
With respect to the limitation that the protective coating is configured to resist recession of Si-containing volatile species, Stowell teaches a protective layer having the same composition as that which applicant discloses to have this characteristic.  Therefore, this characteristic is considered inherent in the cited art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Stowell in light of Eaton et al. (US 2006/0110609).
Claim 18:  Stowell teaches that the protective topcoat is, e.g., mullite, but fails to teach one of the cited compositions of claim 18.  Eaton teaches a process of forming a protective topcoat on a turbine component (Abst.; ¶ 0002) and explains that rare earth aluminosilicates and alkaline earth aluminosilicates can be selected in place of mullite as the protective material (¶ 0034).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected rare earth aluminosilicates or alkaline earth aluminosilicates in .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in light of Stowell.
Claims 15-17:  Tang, as discussed above, teaches all the limitations of claim 15 except Tang fails to teach that a protective layer is deposited on the thermal barrier layer.  Stowell teaches a process of protecting a turbine component with a thermal barrier coating (Abst.) and further teaches that a protective topcoat is applied on the thermal barrier coating to provide a barrier to erosion of the thermal barrier coating (Abst.; 4:4-11), the protective topcoat being formed of binary oxides, such as mullite, or other silicates (4:11-37).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a protective topcoat on the thermal barrier layer, as taught by Stowell, in the process of Tang in order to have protected the thermal barrier coating from erosion.  
With respect to the limitation that the protective coating is configured to resist recession of Si-containing volatile species, Stowell teaches a protective layer having the same composition as that which applicant discloses to have this characteristic.  Therefore, this characteristic is considered inherent in the cited art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tang and Stowell in light of Eaton.
Claim 18:  Stowell teaches that the protective topcoat is, e.g., mullite, but fails to teach one of the cited compositions of claim 18.  Eaton teaches a process of forming a protective topcoat on a turbine component (Abst.; ¶ 0002) and explains that rare earth aluminosilicates and alkaline earth aluminosilicates can be selected in place of mullite as the protective material (¶ 0034).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.